Case 2:19-cv-02330-JHS Document 8 Filed 11/26/19 Page 1of1

 

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA’

 

UNITED STATES OF AMERICA; et seq. ! CASE and/or DOCKET No.: 19-2330
Plaintiff (Petitioner) Sheriff's Sate Date:
v.

LEONARD COLLIER, ELDERS COUNSELING GROUP, INC; et al.
Defendant (Respondent)

AFFIDAVIT OF SERVICE

TYPE OF PROCESS: ORDER, SUMMONS AND COMPLAINT

1, ERIC AFFLERBACH, certify that 1 am eighteen years of age or older and that 1 am not a party to the action nor an employee nor relative of a party , and that I served
LEONARD COLLIER the above process on the 7 day of November, 2019, at 10:09 o'clock, AM, at 349 MEETINGHOUSE ROAD JENKINTOWN, PA 19046 , County

of Montgomery, Commonwealth of Pennsylvania:

Manner of'Service:

Vv By posting a copy of the original process on the most public pari of the property pursuant to an order of court

Service was attempted on the following dates/times:

 

 

 

') 2} 3)
Commonwealth/State of A SS:
County of t )L/ ¥ 5

)
Before me, the undersigned notary public, this day, personally, appeared Ein v A E £ | Lt b a che to me known, who being duly sworn

according to law, deposes the following:

[hereby swear or affirm that the facts set forth in the foregoing Affidavit of Service are true and correct.

Subscribed and swor tp before me f q
this day of f tA +20 :
(Signature of A ffiant) “W) \\-

File Number: USA- 194096 !
Case ID #:5683706 Commonwealth of Pennsylvania - Notar® S&P
‘Teresa A. Minzola. Notary Public
Berks County
My commission expires December 05. 2021
Commission number 1113534

 

 

 

 

 

Public

 

 

 
